Citation Nr: 0923463	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  98-12 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased disability rating for migraine 
headaches, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel

INTRODUCTION

The Veteran served on active duty from December 1964 to 
September 1985.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 and subsequent rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Albuquerque, New Mexico.

The Veteran and his spouse testified at a video conference 
hearing before a Veterans Law Judge (VLJ) in January 2002.  
[The VLJ who presided at the hearing is no longer at the 
Board.  In a December 2007 letter, the Board informed the 
Veteran of this fact and inquired if he desired another 
hearing.  In a December 2007 response, submitted by his 
attorney, he advised that he did not desire another hearing.]

In a September 2005 decision, the Board denied a rating in 
excess of 30 percent for migraine headaches.  In an August 
2007 Memorandum Decision, the United States Court of Appeals 
for Veterans Claims (Court) vacated the Board's decision 
because the Board failed to address the raised issue of 
entitlement to a total disability rating based on individual 
unemployability (TDIU) and remanded the matter to the Board.  

In a July 2008 decision, the Board denied a rating in excess 
of 30 percent for migraine headaches and remanded the issue 
of entitlement to a TDIU.  In February 2009, the parties 
filed a Joint Motion for Partial Remand (joint motion).  In 
an Order dated later that month, the Court granted the joint 
motion and remanded that part of the Board's decision that 
denied a rating in excess of 30 percent for migraine 
headaches for compliance with the instructions in the joint 
motion.  

Prior to the issuance of the Court's August 2007 Memorandum 
Decision, in an April 2006 rating decision, the RO granted a 
TDIU under 38 C.F.R. § 4.16(a), effective September 17, 2005.  

As such, the RO's grant of a TDIU has clearly changed the 
terms of the Court's law, which directed the Board to 
consider the claim for a TDIU and, by operation of law, has 
modified the Court's earlier order and judgment.  See 
Leopoldo v. Brown, 9 Vet. App. 33, 34 (1996) (citations 
omitted).  Under the circumstances, the RO's grant of a TDIU 
is an intervening change in the applicable law and thus 
establishes a permissible exception to the "law of the 
case" doctrine.  Id.  Hence, the Board's decision will be 
consistent with the grant of a TDIU, effective September 17, 
2005.  See Goble v. Brown, 9 Vet. App. 22, 23 (1996).  
Therefore, the issue on appeal is limited to an increased 
disability rating for migraine headaches, currently evaluated 
as 30 percent disabling.

In April 2009, the Veteran submitted additional evidence with 
a waiver of initial RO consideration.  See 38 C.F.R. § 
20.1304 (2008).


FINDINGS OF FACT

1.  Prior to September 15, 2005, the Veteran's migraine 
headaches were manifested by very frequent and completely 
prostrating attacks; however, they were not manifested by 
prolonged attacks or severe economic inadaptability.

2.  Since September 15, 2005, the Veteran's migraine 
headaches have more nearly approximated very frequent, 
completely prostrating, and prolonged attacks, productive of 
severe economic inadaptability.


CONCLUSIONS OF LAW

1.  Prior to September 15, 2005, the criteria for a 
disability rating in excess of 30 percent for migraine 
headaches have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. § 4.124a, Diagnostic Code 
(DC) 8100 (2008).

2.  Since September 15, 2005, resolving all reasonable doubt 
in the Veteran's favor, the criteria for a 50 percent 
disability rating for migraine headaches have been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§ 4.124a, Diagnostic Code (DC) 8100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126 (West 2002), was signed into law on November 
9, 2000.  Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 
3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

In this case, the unfavorable RO decision which is the basis 
of this appeal was already decided and appealed prior to the 
enactment of the current section 5103(a) requirements, in 
November 2000.  In Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) acknowledged that where, as here, section 
5103(a) notice was not mandated at the initial RO decision, 
the RO did not err in not providing such notice.  Rather, the 
appellant has the right to a content-complying notice and 
proper subsequent VA process.  Id. at 120.  

Although the Veteran has not been provided content-complying 
notice, the Board finds that he has not been prejudiced by 
such omission.  In this case, the Board points to multiple 
statements made by the Veteran during the course of his 
appeal to demonstrate actual knowledge of his awareness of 
what was necessary to substantiate his claim.  For example, 
in a September 1998 statement, the Veteran noted:

An evaluation of 10 percent is assigned for 
characteristic prostrating attacks averaging one in 
two months over the last several months.  A higher 
evaluation of 30 percent is not warranted unless 
evidence demonstrates characteristic prostrating 
attacks occurring on an average of once a month 
over the last several months.

. . . . .

I have monitored the number of weekly headaches 
during April, May, June, July, August, and 
September.  The results are as follows:

April 3, 8, 11, 14, 23, 30 
May 6, 14, 18, 28 
June 5, 6, 9, 24 
July 1, 7, 10, 14, 17, 22, 29, 30 
August 3, 9, 13, 18, 22, 31 
September 6 (2 headaches), 7, 10, 12, 13, 
17, 18, 19, 21, 26

Then during his January 2002 hearing, in response to a 
question regarding how often he had prostrating attacks, the 
Veteran testified that he "was averaging two to three a week 
at the onset.  Now I average three to six a month."  Hearing 
transcript, p. 19.

Finally, in a January 2002 statement, the Veteran reported 
that "Dr. Ascherl has stated that there has been an increase 
in frequency of my headaches since I started seeing him in 
1989.  I believe with the rate that they occur I should have 
at least 30% for the headaches alone."

Through these statements the Veteran clearly showed that he 
was aware of what was required to warrant a higher rating - 
namely, evidence showing that the frequency and severity of 
his headaches had increased.  In fact, the Veteran quoted DC 
8100 verbatim.

Based on the above, the Board is satisfied that the Veteran 
had actual knowledge of what was necessary to substantiate 
his increased rating claim.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 30-31 (2007) (actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what is 
necessary to substantiate a claim).

In addition, the RO furnished the Veteran a Statement of the 
Case that provided the criteria for higher ratings for his 
migraine headaches, and provided the Veteran with further 
opportunity to identify and submit additional information 
and/or argument, which the Veteran has done by perfecting his 
appeal.  See 38 U.S.C.A. §§ 5103A, 5104(a), 7105 (West 2002).  
During the course of appeal, the Veteran has submitted 
medical and lay evidence in support of his claim, identified 
VA and private medical records, and has been provided VA 
examinations.  Although the Court's August 2007 Memorandum 
Decision served to vacate the Board's September 2005 decision 
which denied an increased rating for migraine headaches and 
its legal efficacy, the Board's prior discussion nonetheless 
remains a matter of record, and one which was clearly 
provided to the Veteran.  Examination of the now-vacated 
decision reveals that the Board clearly articulated the 
relevant diagnostic code pertaining to migraine headaches and 
discussed the diagnostic code in the context of the evidence 
then of record.  The Board further notes that during the 
lengthy appeal period the Veteran has been provided multiple 
Supplemental Statements of the Case which contained the 
schedular criteria necessary for a higher rating for migraine 
headaches.  These factors combine to demonstrate that a 
reasonable person could have been expected to understand what 
was needed to substantiate the claim, including the division 
of responsibility between the Veteran and VA for obtaining 
evidence.  

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.

In the present appeal, the Veteran was not provided notice of 
the type of evidence necessary to establish an effective date 
for the disability on appeal.  Despite the inadequate notice 
provided him on this element, the Board finds no prejudice to 
him in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, i.e., the RO, the Board must 
consider whether the veteran has been prejudiced thereby).  
Concerning this, since the Board will conclude below that the 
preponderance of the evidence is against the Veteran's claim 
for a rating in excess of 30 percent for migraine headaches 
prior to September 15, 2005, any question about the 
appropriate effective date to be assigned is rendered moot.  
As for the period since September 15, 2005, given the 
favorable disposition, the Board finds that the Veteran is 
not prejudiced by the Board's assignment of the effective 
date, particularly as the Board assigns an effective date 
earlier than the one assigned by the RO for the grant of a 
TDIU.

Upon review of the August 2006 Appellant's Brief, the Board 
notes that the Veteran's attorney did not mention any alleged 
VCAA deficiencies [either as to adequacy of VCAA notice 
furnished by the RO or as to the Board's discussion of the 
adequacy of such notice in its September 2005 decision].  
Specifically, the attorney did not argue that the Veteran did 
not receive appropriate notice as contemplated by the Court's 
decision in Pelegrini or Dingess.  The Board believes that if 
any inadequacy had been present, this would have been brought 
to the Court's attention.  See Fugere v. Derwinski, 1 Vet. 
App. 103, 105 (1990), aff'd, 972 F.2d 331 (Fed. Cir. 1992) 
["[a]dvancing different arguments at successive stages of 
the appellate process does not serve the interests of the 
parties or the Court"].

In the recent case of Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), the Court held that for an increased-compensation 
claim, section 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the DC under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant DCs, which typically provide 
for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.

In the case currently before the Board, the Veteran has not 
been provided notice that satisfies Vazquez-Flores.  The 
Court has stated, "Nothing in law or common sense supports a 
conclusion that the Court should put on blinders and ignore 
this [extensive administrative appellate] process or a 
conclusion that a notice error prior to the initial decision 
by the Secretary could not be rendered non-prejudicial when 
the full panoply of administrative appellate procedures 
established by Congress are provided to the claimant.  It is 
well settled that a remand is not warranted when no benefit 
would flow to the claimant."  Id. at 46, n.2.  In this case, 
as found above, the Veteran has demonstrated actual knowledge 
of what was needed to establish his claim for an increased 
rating.  

The Veteran's pertinent medical records have been obtained, 
to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available.

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the Veteran has demonstrated 
actual knowledge of the evidence which was needed to 
establish the claim and since VA has obtained all relevant 
evidence.  The Veteran demonstrated an understanding of the 
evidence required to substantiate the higher rating sought 
and that a higher rating would be assigned based on the 
pertinent diagnostic criteria.  The criteria used to evaluate 
the Veteran's claim was discussed in multiple Supplemental 
Statements of the Case as well as in a now-vacated Board 
decision in September 2005, and the Veteran was told why a 
higher rating was not warranted under that criteria.

In sum, the Veteran was provided the information necessary 
such that any defective pre-decisional notice error was 
rendered non-prejudicial in terms of the essential fairness 
of the adjudication.  Thus, the Board finds that although 
there was VCAA deficiency, the evidence of record is 
sufficient to rebut this presumption of prejudice as the 
record shows that this error was not prejudicial to the 
Veteran and the essential fairness of the adjudication 
process in this case was preserved.  As there is no 
indication that any failure on the part of VA to provide 
additional notice of assistance reasonably affects the 
outcome of this case, the Board finds that such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Lastly, the Board notes that the Veteran's attorney argued 
before the Court that the March 2003 VA examination was 
insufficient with regard to the rating criteria - 
specifically, that the examination failed to discuss the 
Veteran's symptoms in terms used by the relevant diagnostic 
code and that it failed to address his testimony regarding 
the severity of his headaches and his unemployability.  This 
argument was rejected by the Court.  Lunceford v. Nicholson, 
No. 05-3064 (August 29, 2007).

Pertinent Law and Regulations

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 
Vet. App. 31, 35 (1999) (All relevant and adequate medical 
data of record that falls within the scope of the increased 
rating claim should be addressed).  Nonetheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in this decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

The Veteran's migraine headaches are currently rated as 30 
percent disabling under DC 8100.  38 C.F.R. § 4.124a, DC 
8100.  Under this code, migraines with characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months warrant a 30 percent rating.  A 
50 percent rating is warranted for migraine headaches with 
very frequent, completely prostrating, and prolonged attacks, 
productive of severe economic inadaptability.  Id.  This is 
the maximum rating available for migraine headaches pursuant 
to DC 8100.

The rating criteria do not define "prostrating."  The Board 
additionally observes that the Court has not undertaken to 
define "prostrating."  Cf. Fenderson v. West, 12 Vet. App. 
119 (1999), in which the Court quoted DC 8100 verbatim but 
did not specifically address the matter of what is a 
prostrating attack.  According to Webster's New World 
Dictionary of American English, Third College Edition (1986), 
p. 1080, "prostration" is defined as "utter physical 
exhaustion or helplessness."

Analysis

Initial Matter

As set out in the Introduction above, this case is currently 
at the Board pursuant to the Court's February 2009 Order 
which granted the joint motion and remanded that part of the 
Board's July 2008 decision that denied a rating in excess of 
30 percent for migraine headaches for compliance with the 
instructions in the joint motion.  

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991), to the effect that a remand by the 
Court is not "merely for the purposes of rewriting the 
opinion so that it will superficially comply with the 
'reasons or bases' requirement of 38 U.S.C.A. § 7104(d)(1).  
A remand is meant to entail a critical examination of the 
justification for the decision."  The Board's analysis has 
been undertaken with that obligation in mind.

Factual Background

Historically, in a February 1986 rating decision, the Veteran 
was granted noncompensable service connection for migraine 
headaches.  

A September 1995 private medical record reflects that the 
Veteran had a past history of headaches described as being 
mixed, muscular and vascular, but had never had a migraine 
prodrome per se.  Assessment was history of migraines.  

An October 1996 VA medical record reflects that the Veteran 
complained of neck pain, migraine headaches, left sided, 
blurry vision and lots of stress at work.  Assessment was 
tension/migraine headaches.

In April 1997, the Veteran filed a claim for an increased 
evaluation for migraine headaches stating his disability had 
gotten worse.

In a September 1997 letter, the Veteran complained of daily 
migraine headaches.  He stated that he gained relief by 
taking medications and laying down in the dark until they 
went away as he was sensitive to light and felt nausea.

A November 1997 letter from a private physician reflects the 
Veteran's complaints of headaches.

A subsequent November 1997 letter from another private 
physician reflects that the Veteran has problems with 
headaches, secondary to facial trauma.

On VA examination in November 1997, the Veteran stated that 
his headaches began in 1979.  The headaches consisted of pain 
to the left of the cervical spine, radiating to the left 
temporal area and center of the left eye with blurred vision.  
The pain was sometimes throbbing and was always sharp.  At 
times he was nauseated and also vomited.  After an episode, 
he would feel wiped out or weakened.  He had been prescribed 
Nabumetone, 500 milligrams, twice a day and Tramadol as 
needed.  If he did not take Nabumetone, he would have two 
headaches a day.  When he took it, he would average two to 
three headaches a month and they were not as severe or sharp.  
He stated that when the headaches occurred, he would have to 
lie down and he was unable to work.  The examiner diagnosed 
migraine headaches.

In April 1998, the RO granted a 10 percent evaluation for 
migraine headaches, effective from April 22, 1997.

An August 1998 VA neurology record reflects that the onset of 
the Veteran's headache pains began on his left side, 
pulsating and stabbing.  The Veteran stated that the pain 
interfered with his work.  The headaches lasted one to two 
hours.  He had photosensitivity, difficulty concentrating, 
and nausea without vomiting.  He stated that medications 
relieved his headache pain.  He was assessed with mixed 
vascular and skeletal headaches.

In a September 1998 statement, the Veteran provided a log of 
the number of headaches during April, May, June, July, 
August, and September.  The log reflects that he had an 
average of 6.5 headaches per month during that time.

In an October 1998 letter, the Veteran stated he still had a 
few headaches a month unless he took additional medication.

Letters from Dr. A. dated October 1998, September 2000 and 
January 2002 reflect that he had treated the Veteran for 
migraine headaches; that the Veteran's history would suggest 
that his vascular headaches were likely triggered by his 
cervical disc disease, mixed muscular-vascular headaches; and 
that, when the Veteran does not take some form of anti-
inflammatory medication, the Veteran has more severe 
headaches as well as neck and low back pain.

At an October 1998 RO hearing, the Veteran testified that he 
had daily chronic pain sometimes associated with migraine 
headaches.  He stated that when his migraines became painful, 
he had to take medications consisting of Tramadol, Extra 
Strength Tylenol and a muscle relaxer.  He would then lie 
down and in about 30 to 45 minutes he would be relieved of 
the pain.  His neurologist had also suggested he take Midrin 
and a nausea pill, Reglan, which he tried, and found that in 
20 minutes to one hour, the migraine went away.  In about an 
hour he could function normally.  He testified that under 
this regimen, he averaged two migraines a week each month.  
Sometimes he had to take the medication a second time.  He 
sometimes felt numb.  The Veteran did not know if it 
interfered with his thinking ability.  On occasion he would 
use cold compresses that also helped.  He testified that when 
he had his migraines, he did not get flashes of light.  He 
said that two years earlier he resigned from his job due to: 
constant pain, attrition, working 30 hours overtime, being 
tired, and essentially being concerned about job related 
hazards.

In a February 1999 letter, the Veteran stated that he was 
averaging about two headaches per week.

In a February 2000 letter, the Veteran stated that he had 
increased migraine headaches and should be rated higher than 
10 percent.

In the Veteran's April 2000 substantive appeal, he stated 
that he was averaging three to six severe headaches per 
month.

In a January 2002 letter, a private Chiropractor stated that 
in November 2000 the Veteran presented to his clinic 
complaining of frequent migraine headaches, low back pain 
with right leg numbness and frequent (daily) neck pain.  He 
had seen the Veteran for the last fourteen months, providing 
temporary relief.  His opinion was that the Veteran's 
condition would most likely continue to worsen with advancing 
age regardless of type of treatment or limitation of 
activity.

At his January 2002 Travel Board hearing before the 
undersigned, the Veteran testified that he was averaging 
three to six migraines a month.  He stated that a VA 
neurologist prescribed him three different medications.  At 
the onset of a migraine, he was to take two Ultram tablets, 
Tramadol, two Extra Strength Tylenol, and a Flexeril tablet.  
The Veteran testified that he took his medications, went into 
a dark room, and lay down for an hour, maybe two, with a wet 
washcloth over his eyes.  Afterwards, essentially, the pain 
was relieved to a level where he could function.  He stated 
that after lying down, he was sluggish and lethargic and his 
mind felt numb.  It did not hurt as much, but he felt burning 
inside his skull.  It took him a while to get moving but that 
was because his neck and his back were still sore.

The Veteran's wife testified that he was an active full time 
college student which put him under a bit of extra stress.  
She thought that he was having more migraines than he 
reported.  She stated, essentially, that if he took his pills 
and did not lie down, then the headaches would not be 
relieved.  He would have to take the pills a second time and 
then the television and the lights would have to be turned 
off.  He had to sleep for about an hour.  During that period 
he could not drive and there was no way he could function.  
They were debilitating because he could not function when he 
had to lie down.  His wife stated that he didn't focus well 
mentally for the rest of the day.

When the Veteran was asked what he meant by prostrating 
attacks, he stated it is not just a headache, that sound and 
light bothered him, and he would have to go into a room, lay 
down, and put washcloths over his eyes.  His wife stated that 
she could normally tell because his eyelid drooped and he got 
"ice pick headaches in his cheek" which were a precursor to 
a migraine.  The Veteran's neurologist suggested that the 
Veteran start right then with the medication regimen.  His 
wife stated, essentially, that the Veteran quit his job 
because he was no longer able to physically do his duties as 
an electronic technician because of headaches, lower back 
pain, neck pain and everything else that was going on.

In addition, at the Travel Board hearing, the Veteran 
submitted a written statement along with a signed waiver of 
RO initial consideration.  The Veteran contended that with 
the rate his headaches occurred, he should have at least 30 
percent for the headaches alone.  The Veteran also reiterated 
prior assertions.

In March 2003, the Veteran was provided a VA brain and spinal 
cord examination.  The claims file was available and 
reviewed.  The examiner noted that the Veteran was diagnosed 
with migraine headaches and occipital neuralgia in December 
1981.  The Veteran reported that he had recurrent migraine 
headaches approximately three to four times a month, lasting 
one to two hours.  He stated that this was a decreased number 
of headaches.  He took a combination of Tramadol, Tylenol and 
Flexeril to treat severe migraine headaches.  He also took 
Indocin 75 milligrams, twice daily, and it had decreased the 
number of headaches that occurred.  He denied any convulsions 
or seizures and did not report any dizziness, nausea or 
vomiting with the headaches.

On physical examination, no tumor was present, and he had 
normal cerebellar tests and mild nystagmus of the eye.  
Funduscopic examination of the eyes revealed no increased 
intracranial pressure.  There was no significant problem in 
the peripheral or autonomic systems.  There were no joints 
affected by the migraine headaches.  Eye examination revealed 
extraocular movements were intact, pupils equal and reactive 
to light and accommodation.  The Veteran's normal senses of 
smell and taste were not affected.  Diagnosis was mixed 
migraine and muscular vascular headaches, currently under 
fair control.

In an August 2003 rating decision, the RO granted a 30 
percent evaluation for migraine headaches, effective April 
22, 1997, the date of claim for increase.

In February 2006, the Veteran filed a claim for a TDIU due to 
migraine headaches, low back and neck pain, and numbness of 
the feet.  He noted that he worked full-time from November 
1998 to January 2000, losing 24 hours from illness; he 
participated in a VA vocational rehabilitation program from 
March 2000 to June 2004, losing three weeks from illness; and 
he worked full-time from July 2005 to September 2005, losing 
48 hours from illness.  He stated that he last worked from 
July 17, 2005 to September 15, 2005, working full-time till 
August 15, 2005.  

As noted in the introduction, in an April 2006 rating 
decision, the RO granted a TDIU under 38 C.F.R. § 4.16(a), 
effective September 17, 2005.  

In April 2009 correspondence, the Veteran stated that he 
suffers from very frequent migraine attacks that leave him 
prostrated, requiring him to take additional medications and 
lay down in a dark place without strain, from one to three 
times per week.  He added that the migraines leave him 
feeling nauseated, confused, and sometimes make him vomit, 
and that it takes several hours after getting up for him to 
be not confused and able to get back to his 90 percent VA 
rating.  He also stated that the migraine headaches render 
him unable to work and that, while he was in college, he had 
to pull out of the semesters due to severe migraine attacks.  

Discussion

After review, the Board finds that a 50 percent rating is 
warranted for the Veteran's migraine headaches since 
September 15, 2005, the date the Veteran last worked.

As noted, the applicable rating criteria link the disability 
rating for migraine headaches to two elements: severity and 
frequency.  To establish a 50 percent rating, it is not 
sufficient to demonstrate just the existence of a particular 
frequency of headaches; the headaches must be completely 
prostrating and prolonged and productive of severe economic 
inadaptability.  

Prior to September 15, 2005, the Veteran's migraine headaches 
may have been very frequent and completely prostrating, but 
they were not prolonged or productive of severe economic 
inadaptability.  He had up to 8 headaches per month for which 
he had to take medication and lay down in a dark room for 
relief, which indicates very frequent and completely 
prostrating attacks.  However, with medication and bed rest, 
his headaches only lasted one to two hours, after which, 
although sluggish, he was able to function normally, which 
does not indicate prolonged attacks or severe economic 
inadaptability.  Further, the Veteran testified that it took 
him a while to get moving but that was because of his sore 
neck and back and, during the March 2003 VA examination, he 
stated that his headaches were not always prostrating.  He 
also testified that his headaches can be fairly controlled 
and/or effectively relieved with the immediate use of 
prescribed medications and bed rest in a dark room.  Further, 
from 2000 to 2004, he participated in a VA vocational 
rehabilitation program.  In this regard, he was an active 
full-time college student, which is also not reflective of 
severe economic inadaptability, as the demands of school can 
be similar to those of work.  Indeed, his wife testified that 
being an active full-time college student put him under extra 
stress.  Yet, the record reflects that the Veteran was able 
to complete his studies.

Further, on his claim for a TDIU, the Veteran indicated that 
he lost 24 hours from illness from November 1998 to January 
2000, he lost three weeks from illness from March 2000 to 
June 2004 (during which he was in VA vocational 
rehabilitation), and he lost 48 hours from illness from July 
2005 to September 2005.  The Board observes that his missed 
hours of work are already contemplated in the currently 
assigned 30 percent rating as impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155.  As for 
the three weeks missed during VA vocational rehabilitation, 
although it appears to be a large number, it is in fact not 
large at all considering that the time period covered is four 
years, which equates to missing less than one week per year.  
Moreover, as indicated on the claim for a TDIU, this missed 
work was attributed not only to his migraine headaches but 
also to his low back and neck disabilities.  

In sum, prior to September 15, 2005, the Veteran's migraine 
headaches may have been very frequent and completely 
prostrating, but they were not characteristic of prolonged 
attacks or productive of severe economic inadaptability, both 
of which are also required for a 50 percent rating.  As the 
record does not reflect that they were very frequent and 
completely prostrating and prolonged and productive of severe 
economic inadaptability, the Board finds that the migraine 
headaches do not meet the criteria for the higher 50 percent 
rating.  Accordingly, the Board cannot conclude that the 
overall disability picture satisfies or more nearly 
approximates the criteria for a 50 percent rating.  38 C.F.R. 
§ 4.7.  Therefore, the Board concurs with the RO and finds 
that the Veteran's migraine headaches have been properly 
evaluated as 30 percent disabling under DC 8100 for this 
period.  

Since September 15, 2005, resolving all reasonable doubt in 
the Veteran's favor, the Board finds that the Veteran's 
migraine headaches have more nearly approximately very 
frequent, completely prostrating, and prolonged attacks, 
productive of severe economic inadaptability.  The Board 
observes that he last worked full-time on August 15, 2005 and 
that he last worked in any capacity on September 15, 2005.  
Further, the Veteran has been granted a TDIU effective 
September 17, 2005.  As noted above, although the Veteran 
indicated that he was unable to work not only due to his 
migraine headaches but also due to his low back and neck 
disabilities, based on his prior manifestations of very 
frequent and completely prostrating attacks, and resolving 
all reasonable doubt in his favor, the Board finds that his 
migraine headaches now more nearly approximate prolonged 
attacks that are productive of severe economic 
inadaptability.  Therefore, the criteria for a 50 percent 
rating are met since September 15, 2005, the date the Veteran 
last worked.  

The Board has considered the benefit-of-the-doubt doctrine in 
granting the 50 percent rating for the Veteran's migraine 
headaches since September 15, 2005; however, as the 
preponderance of the evidence is against a higher rating 
prior to that date, the benefit-of-the-doubt doctrine is not 
applicable, and that aspect of the claim must be denied.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990).

Extra-Schedular Consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to 38 C.F.R. § 3.321(b)(1), an 
extra-schedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2008); Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

In the current appeal, the Board has considered the issue of 
whether the Veteran's migraine headaches present an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extra-schedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996).  In this regard, the Board notes that there is 
no evidence in the claims file of frequent periods of 
hospitalization or marked interference with employment due 
solely to the Veteran's migraine headaches prior to September 
15, 2005.  Rather, the evidence shows that the Veteran worked 
or attended school till September 15, 2005 without marked 
interference from his migraine headaches.  The Board again 
acknowledges the Veteran's hours missed from work and school 
due to illness; however, as indicated above, they do not rise 
to the level of marked interference.  Further, as regards the 
period since September 15, 2005, the Veteran has been granted 
the maximum schedular rating allowed under DC 8100.  Thus, 
his disability picture is contemplated by the Rating 
Schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  Moreover, the Veteran has been granted a TDIU 
under 38 C.F.R. § 4.16(a), further indicating that he has 
been adequately rated under the regular schedular standards.  

In sum, the record shows that the Veteran has been adequately 
rated under the regular schedular standards for both periods 
of time.  As a result, the Board finds that the criteria for 
submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell, 9 Vet. App. at 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

A disability rating in excess of 30 percent for migraine 
headaches prior to September 15, 2005 is denied.

A 50 percent disability rating for migraine headaches since 
September 15, 2005 is granted, subject to the provisions 
governing the award of monetary benefits.



____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


